Title: To Benjamin Franklin from Dumas, 14 February 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 14e. Fevr. 1782.
Je n’ai qu’un instant de reste, pour vous apprendre, que ce matin le Concert d’opérations avec la France, avec l’acceptation de la Médiation, ont été résolus ensemble aux Etats d’Hollde. J’aurai l’honneur de vous en dire dAvantage la semaine prochaine. 
Je suis avec respect, Monsieur Votre très-humble & très-obeissant serviteur
Dumas
Passy à S. E. M. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. Min. Plenipo: / from the United States &c. / Passy./.
